Title: To George Washington from William Knox, 13 November 1791
From: Knox, William
To: Washington, George



Sir,
Dublin the 13th of November 1791.

I hope that my particular situation, and zeal, for imparting to you, the general attachment of the good people of this Kingdom to our Country will plead my excuse for troubling you with a letter.
Having thought it my duty, I have for two or three months past been visiting some of the most material Ports of Ireland, and I am happy to say from personal experience that no Country in Europe contains more real friends to America, and who rejoice more in her rising prospects in proportion to its numbers, The reception I have met with from all descriptions of persons in consequence of my appointment is peculiarly pleasing to me, as it is demonstrative of the good dispositions existing here in favor of the Country under whose authority I am employed.
When I mention the Government of this Country[,] I mean to speak of a different and distinct class of persons, whose proceedings are mostly influenced, or dictated by the English Cabinet; and who from the nature of their legislative organization, carry all public measures taking in their train the greater part of the Nobility, established Clergy, persons in Office, and those who have expectations; with a considerable number of direct and Collateral connexions—As the governing party is the one to which I am publickly addressed, and the only one that can afford

me aid in cases where the Commercial interests of the United States may be in question, I have thought it highly proper whenever opportunities have offered, to promote or cultivate their favorable dispositions towards us, and I am happy to add these endeavors have not been unattended with success—The Lord Lieutenant is courteously accessible to me, as well as those who act as Secretaries of State, they have given me full latitude to consult them, and assurance of their support when any business of the United States should make it necessary; although this is no more than what is required by the Kings letter (a copy of which I have the honor to enclose) yet the manner which having been particularly favorable, has rendered my reception the more pleasing.
The Speaker of the Irish House of Commons is allowed to be one of the best informed legislators in this Kingdom, and although he has an important share in the administration, he is in the happy predicament of holding a greater proportion of the esteem of the people at large than any other member of it; his extensive Commercial knowledge renders a free access to him a valuable acquisition, which he has been pleased to facilitate in the most agreable manner.
The trade between America and Ireland is encreasing materially, there are annually from eighty to one hundred vessels employed in transporting our Flaxseed, Pott Pearl Ashes, Lumber &c. to this Kingdom in return they take great quantities of Linens, which are from twelve to fifteen per cent cheaper than the London market; but the balance of trade being greatly in favor of American imports, the surplus of their proceeds is most frequented remitted to England—About three fourths of the vessels employed in this Commerce, belong to the United States.
The Linen Manufacture has greatly encreased, and is encreasing. I have lately passed through some of the most extensive manufactories where I was informed by respectable and intelligent people, that about one million persons of different sexes and ages were employed in that particular branch; the extension of the Linen manufacture here will encrease the consumption of our Flaxseed and Ashes, and although the vessels generally return to America with incomplete Cargoes, it is found an advantageous trade to us—In consequence of the progressing

state of the Linen manufacture, as well as some newly established and extensive Cotton manufactories together with the encrease of Agriculture in the North and North East parts of the Kingdom, the emigrations from Belfast and Newry to America have decreased latterly, but they still continue to be extensive from London Derry, and the Western Coast.
I hope Sir you will excuse the liberty of stating to you what materially concerns me, and has some affinity to the United States, and in requesting the honor of your influence and protection on the subject—When I left America, although I could receive no assurances, yet I did flatter myself that Government would make some provision for their Consuls adequate to their importance, when it should be pleased to deliberate on the nature of those appointments; in this idea I was encouraged by some members of both Houses of Congress, whose opinions were founded on the propriety of the measure, and the usages of other countries; with this expectation, and the appointment not precluding me from mercantile pursuits, I proceeded to England, and as soon as I was accepted there, repaired to Ireland; not being possessed of fortune I was only capable of taking with me a temporary supply of the means for my support, trusting that Congress during the last session would have passed a Consular Act, which would have embraced a provision for their Consuls; but I find I had calculated erroneously, and that error (although I hope not criminal) has involved me in much anxiety for my support in this Country—some time since the supplies I brought with me were finished, and I find that the Commerce between America and Ireland is so fixed with respect to its connexions on both sides, that I cannot at present have any well grounded expectations in a participation of it, as yet it has not been the least productive to me—In this predicament I am Sir, in a Country not the least expensive in Europe, and with the best inclinations to serve the interests of my own.
I have ventured Sir, to make a s⟨tatement⟩ of my situation to you, if I have in so doing don⟨e⟩ wrong, I hope it will be imputed to the urgency ⟨of⟩ the occasion, not only as it relates to myself, b⟨ut to the⟩ ardent wish I have that it should not be in the power of envy or ill nature to say, that the Gov⟨ernment⟩ of America suffered their Consul to be without the means of existing, when three or four hundred pounds sterling per annum would support

him with some decency in that Character. I have the honor to be With the most perfect respect Sir Your most Obedient Humble Servant

Wm: Knox.

